NUMBER 13-18-00213-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CARLOS ELIZONDO,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Contreras

      This appeal was abated by this Court on June 25, 2018 because a clerk’s record

had not been filed. Appellant, Carlos Elizondo, by and through his attorney, has filed an

amended motion to dismiss his appeal because he no longer desires to prosecute it.

See TEX. R. APP. P. 42.2(a). Accordingly, this case is hereby REINSTATED. Without
passing on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule

of Appellate Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at

appellant's request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.



                                                            DORI CONTRERAS
                                                            Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of August, 2018.




                                           2